ORFINGER, J.
We affirm James McGee’s convictions of aggravated assault with a deadly weapon and possession of a firearm by a convicted felon. Although no weapon or firearm was recovered, and, consequently, none was introduced as evidence at trial, sufficient testimony was presented from which the jury could reasonably conclude that McGee possessed a firearm during the commission of these offenses. Flowers v. State, 738 So.2d 412 (Fla. 5th DCA 1999); Butler v. State, 602 So.2d 1303 (Fla. 1st DCA 1992).
AFFIRMED.
SAWAYA, C.J. and PLEUS, J., concur.